DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 07/14/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 1-4, 8, 11-12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a phosphonate compound present in an amount of about “32” weight percent. Claims 8 and 12 recite the phosphonate in an amount of “32.11” percent. Claim 15 recites the phosphonate compound present in an amount of “33” %.
These amounts do not have support in the originally filed disclosure. The Examiner notes that the instant Formula 29 comprises 32.11 % of a phosphonate compound. However, one formulation does not provide support for the entire disclosure as a whole. The claims neither have support for about 32 % nor for 32.11 or 33 %, as recited. Correction of the claimed subject matter is required.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 8, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Banowski et al (DE 102014216917 A1, with a machine translation provided), in view of Schmiedel et al (US 2009/0081755 A1). 
Banowski taught [claim 10] a cosmetic method of preventing and/or reducing transpiration of the body, comprising applying an antiperspirant cosmetic to the skin of the armpits that for at least 1 hour, remains on the skin of the armpits. Antiperspirant cosmetic agents were taught at the abstract. Cosmetically compatible carriers were taught at [0067-68 and 0075].
Chelating agents were generally taught [0074], including aminotrimethylene phosphonate pentasodium. The absence of aluminum and/or aluminum zirconium salts was taught [title, abstract, claim 1, sections [0001 and 0013]].
Banowski generally taught chelating agents, including the aminotrimethylene phosphonate pentasodium salt, rather than the instantly elected aminotrimethylene phosphonate. Additionally, Banowski did not teach the amount of the phosphonate compound at about 32-40 %, as recited in claim 1; 32.11 %, as recited in claims 8 and 12; 33 % as recited in claim 15. 
Schmiedel taught that aminotrimethylene phosphonic acid is a complexing agent (chelating agent) that is a known international cosmetic ingredient [0386 and 0387]. Chelating agents were taught at up to 30 % [0204], in order to manipulate the stability and/or appearance of cosmetic products [0111 and 0130-0131].
It would have been prima facie obvious to one of ordinary skill in the art to include aminotrimethylene phosphonic acid within the teachings of Banowski, as taught by 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select aminotrimethylene phosphonic acid for incorporation into a cosmetic, based on its recognized suitability for its intended use as a chelating agent, as taught by Schmiedel.  
The combined teachings of Banowski and Schmiedel taught chelating agents at up to 30 %, as discussed, but did not teach a phosphonate compound in an amount of:  from about 32 to about 40 %, as recited in claim 1; about 32.11 % as recited in claim  8; from 32.11 to 40 %, as recited in claim 12; from 33-40 % as recited in claim 15;.
However, Shibuya taught external dermal cosmetic compositions comprising sequestering agents, in amounts of at least 0.0001 to 50 % by mass [col 33, lines 1-9], in order to stabilize the composition [col 40, lines 10-22].
The differences in the claimed subject matter and the prior art are 0.0001-50 % (Shibuya) versus about 32-40 % (claim 1); 32.11 % (claim 8); 32.11-40 % (claim 12); 33-40 % (claim 15).
Banowski and Schmiedel were not silent as the amount of the chelating agent. For example, Banowski and Schmiedel taught chelating agents at up to 30 %. However, Banowski and Schmiedel were not as specific the instantly claimed amounts, as discussed above. 
Nevertheless, Shibuya taught that these ingredients were useful at 0.0001 to 50 %, amounts that overlap the amounts instantly recited. These ingredients (e.g., .

Response to Arguments
Applicant's arguments filed 07/14/21 have been fully considered but they are not persuasive. 
	Applicant argued that Schmiedel does not specifically describe the use of complexing agents at 30 % for stability purposes. 
	The Examiner disagrees. Complexing agents were disclosed in amounts of up to 30 % by weight [0304]. Complexing agents were disclosed to complex and inactivate metal ions, to prevent their harmful effects on the stability and/or appearance of the composition [0130 and 0386].

Applicant argued that Shibuya does not provide a broad range of 0.001 to 50 % for sequestering agents.
	The Examiner disagrees. Shibuya taught [col 33, lines 4-6] sequestering agents in amounts of at least 0.0001 %, preferably 0.001 to 50 % by mass.
Applicant argued that Shibuya did not teach aminotrimethylene phosphonate, or any type of phosphonate.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); & MPEP 2145(IV)].

Applicant argued that chelating agents are a result effective variable for stability only at low concentrations (e.g., about 1 % or less), as understood in the art.
The Examiner responds that both Schmiedel and Shibuya taught chelating agents at 30 % (Schmiedel) or more (Shibuya). Both Schmiedel and Shibuya are presumed operable and enabling for the teachings disclosed therein. MPEP 2121.

Applicant argued that the instant phosphonate compound is used for an antiperspirant effect, as opposed to a stability additive.
The Examiner responds that the Applicant’s arguments amount to a general allegation that the instant claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. It should be noted that a chemical composition and its properties are inseparable. Products of identical chemical composition cannot have mutually exclusive properties. If the prior art teaches the identical chemical compounds (e.g., aminotrimethylene phosphonic acid), the properties (e.g., antiperspirant effect or to reduce body odor) that the Applicant discloses and/or claims, are necessarily present. MPEP 2112. The burden is on the Applicant to shown an unobvious difference between the claimed phosphonate 

Applicant argued that the Current Application describes the phosphonate compounds as being used for a different purpose (i.e., antiperspirant) than the prior art purpose (stability).
The Examiner responds that something which is old (e.g., phosphonate compounds) does not become patentable upon the discovery of a new property (e.g., reducing body odor), and this feature need not have been recognized at the time of the invention. It is not necessary that the prior art suggest the phosphonate compound to achieve the same advantage or result discovered by the Applicant. MPEP 2144(IV).

Applicant requested rejoinder of the withdrawn claims. 
The Examiner responds that no claims are allowed. The withdrawn claims remain as such.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/           Primary Examiner, Art Unit 1612